Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 1 of 7 Page ID #:140




 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   JILL TIZEKKER and KATIE                          Case № 2:20-CV-03989-ODW (AFMx)
     McCLELLAND, individually and on
12   behalf of all others similarly situated,
13                                                    ORDER GRANTING MOTION TO
                          Plaintiffs,
                                                      COMPEL ARBITRATION [15]
14          v.
15
     BEL-AIR BAY CLUB LTD,
16
                          Defendant.
17
18                                  I.       INTRODUCTION
19          Before the Court is Defendant Bel-Air Bay Club, LTD’s (the “Club”) Motion to
20   Compel Arbitration (“Motion”). (Mot., ECF No. 15.) For the reasons that follow, the
21   Court GRANTS the Club’s Motion.1
22                                  II.         BACKGROUND
23          The Club is an event venue and private beach club operating in the Pacific
24   Palisades neighborhood of Los Angeles, California.               (Compl. ¶ 26, ECF No. 1;
25   Mot. 1.) The Club employed Plaintiff Jill Tizekker as a banquet bartender from about
26   September 2016 to June 2020 and Plaintiff Katie McClelland as a full-time bartender
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 2 of 7 Page ID #:141




 1   from about August 2017 to August 2018.          (Compl. ¶¶ 27–28; Mot. 2; Decl. of
 2   Charlotte Pattison (“Pattison Decl.”) ¶ 8, ECF No. 15-1.) At the beginning of their
 3   employment with Club, Plaintiffs each signed a Mutual Agreement to Arbitrate
 4   (“Agreement”), which provides:
 5         [I]n the event of any issue or dispute which requires adjudication arising
 6         [sic] or involving any provision under this Handbook or any issue
           regarding an employee’s employment with the Club or the termination of
 7         employment . . . the issue will be submitted to and resolved by final and
 8         binding arbitration as provided for by the California Arbitration Act.
 9   (Pattison Decl. ¶ 8, Exs. 1 (“Tizekker Agreement”), 2 (“McClelland Agreement”),
10   ECF Nos. 15-2, 15-3 (collectively “Agreements”).)
11         Plaintiffs contend that, during their employment, the Club failed to comply with
12   various state and federal labor laws.     (Compl. ¶¶ 1–6.)    Accordingly, Plaintiffs
13   initiated this class and collective action challenging the Club’s failure to:
14   (1) compensate for all hours worked; (2) pay all minimum wages owed; (3) pay all
15   overtime wages owed; (4) pay all tip wages owed from service charge gratuity
16   payments; (5) reimburse for necessary business expenses; (6) provide accurate,
17   itemized wage statements; and (7) timely pay full wages upon termination or
18   resignation. (Id. ¶¶ 7, 64–184.)
19         Currently, the Club moves to compel Plaintiffs to binding individual arbitration
20   and dismiss all claims. (Mot. 1.) The Motion is fully briefed. (Opp’n, ECF No. 18;
21   Reply, ECF No. 19.)
22                            III.      LEGAL STANDARD
23         The Federal Arbitration Act (“FAA”) governs contract disputes relating to
24   arbitration where they affect interstate commerce. Allied-Bruce Terminix Cos. v.
25   Dobson, 513 U.S. 265, 273–77 (1995). The FAA establishes “a liberal federal policy
26   favoring arbitration agreements” and requires district courts to compel arbitration on
27   all claims within the scope of the agreement. Epic Sys. Corp. v. Lewis, 138 S. Ct.
28   1612, 1621 (2018) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,




                                               2
Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 3 of 7 Page ID #:142




 1   460 U.S. 1, 24 (1983)); Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
 2   In deciding whether to compel arbitration, a court’s inquiry is generally limited to
 3   “two ‘gateway’ issues: (1) whether there is an agreement to arbitrate between the
 4   parties; and (2) whether the agreement covers the dispute.” Brennan v. Opus Bank,
 5   796 F.3d 1125, 1130 (9th Cir. 2015) (citing Howsam v. Dean Witter Reynolds, Inc.,
 6   537 U.S. 79, 84 (2002)). “If the response is affirmative on both counts, then the Act
 7   requires the court to enforce the arbitration agreement in accordance with its terms.”
 8   Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).
 9   However, in light of the FAA’s “savings clause,” every arbitration agreement is
10   subject to “generally applicable contract defenses, such as fraud, duress, or
11   unconscionability.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011).
12                                   IV.        DISCUSSION
13          The Club moves to compel arbitration on the ground that Plaintiffs’ claims are
14   subject to arbitration because they arise from Plaintiffs’ employment and thus fall
15   within the scope of the valid and enforceable Agreements. (See Mot. 6–8.) The Club
16   submits two authenticated copies of the Agreement, one signed by Plaintiff Tizekker,
17   the other by Plaintiff McClelland. (See Agreements.)
18          Plaintiffs “[b]y and large . . . do not oppose [the Club’s Motion]” and “concede
19   their claims are likely subject to arbitration.” (Opp’n 1, 6.) Significantly, Plaintiffs do
20   not oppose the Club’s Motion on the following material points: (1) the FAA applies
21   because the Agreements involve interstate commerce;2 (2) Plaintiffs each signed the
22   Agreements to arbitrate; (3) the Agreements require individual arbitration of Plaintiffs’
23   claims; (4) and the class and collective claims may be dismissed. (See Mot. 3–8; see
24   generally Opp’n; Reply 1–2.) Plaintiffs’ lack of opposition to each of these arguments
25
26   2
       The Court further finds that the Club has shown the Agreements sufficiently involve interstate
27   commerce to support the FAA’s application here. (See Mot. 3–6); CarMax Auto Superstores Cal.
     LLC v. Hernandez, 94 F. Supp. 3d 1078, 1100 (C.D. Cal. 2015) (citing Circuit City Stores, Inc. v.
28   Adams, 532 U.S. 105, 119 (2001)) (“[T]he FAA applies to employment contracts if the employment
     affects interstate commerce.”).



                                                    3
Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 4 of 7 Page ID #:143




 1   constitutes concession.3 See Heraldez v. Bayview Loan Servicing, LLC, No. CV 16-
 2   1978-R, 2016 WL 10834101, at *2 (C.D. Cal. Dec. 15, 2016), aff’d, 719 F. App’x 663
 3   (9th Cir. 2018) (“Failure to oppose constitutes a waiver or abandonment of the
 4   issue.”); Muller v. Morongo Casino, Resort, & Spa, No. EDCV 14-02308-VAP
 5   (KKx), 2015 WL 3824160, at *5 (C.D. Cal. June 17, 2015) (concluding plaintiff’s
 6   failure to oppose an argument amounted to concession of that argument).
 7          Accordingly, the Club has established that agreements to arbitrate exist as to
 8   Plaintiffs Tizekker and McClelland and require individual arbitration of Plaintiffs’
 9   claims. As such, the Court must compel arbitration. See Chiron Corp., 207 F.3d
10   at 1130.
11   A.     Plaintiffs’ Requests
12          Despite conceding all of the above, Plaintiffs nevertheless request that the Court
13   “provide clarity and direction to the arbitrator” regarding two purported ambiguities in
14   the Agreements. (Opp’n 2, 5, 6.) Plaintiffs ask the Court to “clarify,” first, that the
15   final and binding arbitration proceedings will be subject to judicial review pursuant to
16   the California Arbitration Act and, second, that the arbitrator’s discretion to award
17   attorneys’ fees and costs is limited to essentially ensure Plaintiffs will be awarded
18   their fees and the Club will not. (Id. at 3–5.) Plaintiffs suggest that if the arbitrator
19   interprets these provisions of Agreements “incorrectly” (according to Plaintiffs), the
20   Agreements could be rendered unconscionable. (Id.) Plaintiffs further contend the
21   Court may properly “clarify” these issues before compelling arbitration because they
22   are “gateway” issues and the Agreements do not explicitly delegate resolution of
23   ambiguities to the arbitrator. (Id. at 2.) Setting aside the utterly speculative nature of
24   Plaintiffs’ request for a moment, Plaintiffs’ arguments still fail on multiple counts.
25
26   3
       Regarding the parties’ meet and confer efforts, the Court declines to wade into the morass of
27   Plaintiffs’ excuses. The Court simply notes that, had Plaintiffs engaged in the professional courtesy
     of responding to the Club’s correspondence during the weeks in which the Club attempted to confer
28   before filing this Motion, (see Decl. of Raina Singer ¶¶ 3–5, ECF No. 15-4), it appears likely that the
     Motion could have been avoided altogether, sparing the parties’ and the Court’s time and resources.



                                                       4
Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 5 of 7 Page ID #:144




 1         1.     Unconscionability
 2         Plaintiffs drop the term “unconscionable” like a magic talisman once in the
 3   introduction to their Opposition, but otherwise offer literally no argument to suggest
 4   the Agreements or their provisions are unconscionable. (See generally id.) Under
 5   California law, unconscionability requires both a procedural and substantive
 6   component and the party opposing arbitration bears the burden of proof. Armendariz
 7   v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000); Poublon v. C.H.
 8   Robinson Co., 846 F.3d 1251, 1260–61 (9th Cir. 2017) (quoting Pinnacle Museum
 9   Tower Ass’n v. Pinnacle Mkt. Dev. (US), 55 Cal. 4th 223, 236 (2012)). Plaintiffs do
10   not even attempt to explain what it is about the Agreements or these provisions that is
11   somehow, for example, oppressive, surprising, overly harsh, or one-sided.            See
12   Armendariz, 24 Cal. 4th at 114 (describing procedural unconscionability as oppressive
13   or surprising and substantive unconscionability as overly harsh or one-sided).
14   Plaintiffs provide absolutely no basis for finding unconscionability. Accordingly,
15   Plaintiffs fail to disturb the conclusion that the Agreements are valid and enforceable.
16         2.     “Clarification”
17         Moving on, Plaintiffs argue the Court should “clarify” purported ambiguities in
18   the Agreements as to the availability of judicial review and the arbitrator’s discretion
19   to award attorneys’ fees. They contend these issues are “gateway questions” and the
20   Agreements are silent as to authority to interpret ambiguities. (Opp’n 2.) Plaintiffs’
21   arguments strain credulity.
22         To begin, the availability of judicial review and propriety of attorneys’ fees
23   awards are not “gateway” issues, as Plaintiffs must know, assuming they read the
24   cases they cite to the Court.      Rather, “gateway” issues concern “questions of
25   arbitrability, such as whether the parties have a valid arbitration agreement or are
26   bound by a given arbitration clause, and whether an arbitration clause in a concededly
27   binding contract applies to a given controversy.” Momot v. Mastro, 652 F.3d 982, 987
28   (9th Cir. 2011); (see Opp’n 2 (quoting Momot, 652 F.3d at 987)). The availability of




                                                 5
Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 6 of 7 Page ID #:145




 1   post-arbitration judicial review and the potential for an award of attorneys’ fees simply
 2   do not fit that bill.
 3          Next, the Agreements are not silent concerning delegation of authority to
 4   interpret perceived ambiguities. The Agreements provide that the parties will arbitrate
 5   “any issue or dispute . . . involving any provision under this Handbook.”
 6   (Agreements 1.)         This language necessarily includes issues or disputes involving
 7   ambiguous provisions in the Agreements and thus delegates to the arbitrator
 8   interpretation of any such provisions. Therefore, the arbitrator, not the Court, must
 9   resolve Plaintiffs’ purported ambiguities. See Byrd, 470 U.S. at 218 (“[D]istrict courts
10   shall direct the parties to proceed to arbitration on issues as to which an arbitration
11   agreement has been signed.”).
12          Finally, Plaintiffs fail to actually identify any ambiguity in the Agreements.
13   Plaintiffs contend the Agreements are silent and therefore ambiguous as to the
14   availability of judicial review. (Opp’n 2, 3.) But the Agreements require that disputes
15   “will be submitted to and resolved by final and binding arbitration as provided for by
16   the California Arbitration Act.” (Agreements 1 (emphasis added).) The Court sees no
17   ambiguity; “final and binding arbitration” means just that. Plaintiffs also contend the
18   Agreements are “subjectively vague” regarding the arbitrator’s discretion to award
19   attorneys’ fees and costs. (Opp’n 2, 3–5 (contending language is ambiguous because
20   the arbitrator could refuse to award Plaintiffs their fees or decide to grant the Club its
21   fees).) Once again, the Court finds no ambiguity. The Agreements provide “the
22   arbitrator will have the authority to require either party to pay the fee for the other
23   party’s representation during the arbitration, as is otherwise permitted under federal
24   or state law . . . .” (Agreements 2 (emphases added).) The parties clearly granted the
25   arbitrator the authority described to award attorneys’ fees as permitted by law. That
26   Plaintiffs now fear the arbitrator may exercise that authority in a manner Plaintiffs
27   deem undesirable is not cause for this Court’s “clarification.”
28




                                                   6
Case 2:20-cv-03989-ODW-AFM Document 23 Filed 01/13/21 Page 7 of 7 Page ID #:146




 1         In short, Plaintiffs provide absolutely no basis for the orders they seek and
 2   stretch both the law and the facts in their nominal opposition. The Court denies
 3   Plaintiffs’ meritless request for an advisory opinion providing needless “clarity and
 4   direction to the arbitrator.” (Opp’n 5.)
 5   B.    Dismissal
 6         In the Ninth Circuit, the district court has discretion to dismiss a party’s
 7   complaint where the court finds that the arbitration clause covers all of the party’s
 8   claims. See, e.g., Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074
 9   (9th Cir. 2014) (affirming dismissal of action without prejudice where “all of the
10   claims raised in the action are subject to arbitration”); Sparling v. Hoffman Constr.
11   Co., 864 F.2d 635, 638 (9th Cir. 1988).         All of Plaintiffs’ claims are subject to
12   individual arbitration and neither side has presented any compelling reason to stay the
13   case. See Loewen v. Lyft, Inc., 129 F. Supp. 3d 945, 966 (N.D. Cal. 2015) (dismissing
14   where neither party provided a compelling reason to keep the case on the docket).
15   Therefore, the Court in its discretion DISMISSES this action without prejudice.
16                                    V.     CONCLUSION
17         For the reasons discussed above, the Court GRANTS the Club’s Motion and
18   ORDERS Plaintiffs to individual arbitration.           (ECF No. 15.)       The case is
19   DISMISSED. The Clerk of the Court shall close the case.
20
21         IT IS SO ORDERED.
22
23         January 13, 2021
24                                         ____________________________________
25                                                  OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
26
27
28




                                                 7
